Citation Nr: 0817133	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  03-07 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from November 1968 to June 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In December 2003, there was a hearing at the RO before a 
Board Veterans Law Judge who no longer is employed by the 
Board.  However, in August 2007, a hearing was held before 
the undersigned Veterans Law Judge who is making this 
decision.  See 38 U.S.C.A. § 7107(c) (West 2002).  The 
veteran indicated at the time of the December 2003 hearing 
that he was limiting his appeal to secondary service 
connection, as opposed to direct service connection, for 
hypertension.  


FINDING OF FACT

The veteran's service-connected PTSD did not cause 
hypertension or make it worse.


CONCLUSION OF LAW

Hypertension is not proximately due to or the result of the 
veteran's service-connected PTSD.  38 C.F.R. § 3.310(a) 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied.  There were July 
2001, July 2004, and July 2007 letters to the veteran.  The 
letters informed the veteran of the evidence required to 
substantiate the claim and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information, which would 
include that in his possession, to the AOJ.

The veteran did not receive notice regarding what the 
evidence must show to establish entitlement to secondary 
service connection, through a VA notice letter.  However, his 
June 2001, April 2002, December 2003, and August 2007 
statements indicate that he is aware of the criteria.  The 
veteran did not receive all necessary notice prior to the 
initial adjudication.  Only the notice required by Dingess, 
regarding effective date and degree of disability, was 
provided without a subsequent rating decision.  The lack of 
adequate pre-decision notice is not prejudicial.  There was a 
subsequent opportunity to submit additional evidence.  
Moreover, the claim has been denied thus rendering moot any 
Dingess notice problems.  No effective date or rating is 
being assigned.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA and private medical 
records, a July 2005 VA examination report, and a March 2008 
VA medical opinion.  VA has satisfied its assistance duties.

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder. 38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a non-service 
connected disease or injury that is proximately due to or the 
result of a service connected disease or injury, and not due 
to the natural progress of the nonservice connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the non-service connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation. 38 C.F.R. § 3.322 (2007).  Additionally, 38 
C.F.R. § 3.310, the regulation which governs claims for 
secondary service connection, has been amended recently.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) [codified at 38 C.F.R. § 3.310(b) 
(2007)].  Since VA has been complying with Allen since 1995, 
the regulatory amendment effects no new liberalization or 
restriction in this appeal.

The veteran's private gastroenterologist, Israel Crespo, 
M.D., reported that the veteran had a diagnosis of 
hypertension and a diagnosis of post traumatic stress 
disorder.  He stated that the veteran's PTSD "is an active 
problem and is a significant factor in the symptomatic 
presentation of his other medical problems."
        
In April 2002, the veteran's private psychiatrist, William L. 
Cua, M.D., stated that "PTSD is a form of anxiety disorder 
that can complicate several medical conditions . . . Stress 
related condition can be manifested in several ways including 
gastrointestinal symptoms and hypertension."  

On VA examination in July 2005, the veteran stated that his 
blood pressure tended to go up when his PTSD was active or 
when he was anxious, and that he took blood pressure 
medication and sometimes Xanax to lower it.  The veteran 
denied any cardiac problems.  Clinically, he was overweight 
and his blood pressure was 130/80, 132/80, and 130/78.  The 
diagnosis was essential hypertension well controlled on 
medications.  The examiner indicated that it could not be 
related to PTSD, without resort to speculation.  

The veteran's VA psychiatrist in September 2007 stated that 
the veteran's PTSD elevates his blood pressure based on the 
fact that the stress system coordinates the response 
components and improves the ability of the human to return to 
homeostasis and increase its chance for survival.  The major 
components of the stress system are corticotropin-releasing 
hormone, whose release is controlled by paraventricular 
nuclei, and the locus ceruleus, a cluster of noradrenergic 
neurons also believed to be involved in panic attacks.  
Extensive interaction also occurs between numerous 
neuroanatomical structures.  The systems respond to similar 
agonist-antagonist and participate in a shared + feedback 
loop.  Ultimately, somatomotor, neuroendocrine, and 
cardiovascular responses occur.  The cardiovascular effects 
of stress include increases in blood pressure, cardiac 
output, heart rate, myocardial oxygen consumption, and 
skeletal muscle blood flow.  

A medical article submitted in August 2007 indicates that in 
a study among male veterans aged 60 and older, those with 
high levels of PTSD symptoms were more likely to develop 
heart disease.  

In August 2007, the veteran submitted blood pressure readings 
taken by his wife following severe nightmare attacks on some 
occasions between September 2006 September 2006 and August 
2007.  The systolics were between 168 and 178 and the 
diastolics were between 99 and 105.  The veteran stated that 
his VA physician told him to put some Xanax under his tongue 
after severe attacks.

A March 2008 VA medical opinion from a nephrologist indicates 
that it was not likely that the veteran's hypertension was 
caused or aggravated by his PTSD.  He reviewed the veteran's 
chart and noted that most of the veteran's blood pressures 
were normal on medication.  He noticed an outlier value of 
170/120, but indicated that otherwise, the veteran's blood 
pressure was and is extraordinarily well-controlled on his 
current medication, and it was running generally in the range 
of 120/70.  The nephrologist indicated that there had been no 
permanent increase in the severity of the veteran's 
hypertension because of his PTSD.  He did not find that the 
veteran's PTSD increased the severity of his blood pressure.  
It did not require more medication and was not uncontrolled 
on the current medications.  Essentially, per his review of 
the chart, the doctor stated that veteran's blood pressure 
was very well-controlled and was not related to or aggravated 
by his PTSD.  It seemed to the nephrologist that the veteran 
had essential hypertension, and that it is well controlled on 
his current medication.  

Based on the evidence, the Board concludes that the veteran's 
PTSD has not caused or aggravated his hypertension.  The 
phrasing of the opinion from Dr. Cua is too speculative to 
support the claim.  See Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).  Dr. Crespo stated that the veteran's PTSD was an 
active problem and a significant factor in the symptomatic 
presentation of his other medical problems.  However, this 
statement does not actually respond to the question of 
whether the veteran's PTSD caused or aggravated his 
hypertension.  

Further, the report from Dr. Crespo and the VA psychiatrist 
in September 2007 are not as probative as the March 2008 VA 
medical expert's opinion.  They did not review the claims 
folder, which the March 2008 doctor reviewed and based his 
conclusions on.  See Prejean v. West, 13 Vet. App. 444 (2000) 
(factors for determining probative value of medical opinions 
include their thoroughness and detail, whether they discussed 
why contrary opinions were not persuasive, and the opinion-
writer's access to relevant records).  With respect to the 
medical article submitted in August 2007, it does not pertain 
to this particular veteran, as compared to the opinion 
provided by the specialist in March 2008.  

The representative argues that the September 2007 VA 
psychiatrist's opinion should not be dismissed by the March 
2008 examiner's commentary suggesting that essential 
hypertension by definition is not subject to aggravation, and 
that the March 2008 examiner's primary reason for minimizing 
any etiological relationship between PTSD was the fact that 
the veteran had essential hypertension.  However, the March 
2008 opinion is more probative for the reasons given above.  

The veteran has indicated that one of his doctors had told 
him that his hypertension was part of his PTSD, and that 
another had told him it caused it.  However, the Court has 
held that "the connection between the layman's account, 
filtered as it was through a layman's sensibilities, of what 
a doctor purportedly said is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence").  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995), Beausoleil v. 
Brown, 8 Vet. App. 459 (1996), Epps v. Brown, 9 Vet. App. 341 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d. 1464 
(Fed.Cir. 1997). 

In light of the evidence, service connection is not warranted 
for hypertension as secondary to PTSD.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).


ORDER

Service connection for hypertension as secondary to PTSD is 
denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


